Citation Nr: 0835139	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-03 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the 
need for aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The statement of the case pertaining to the issue of whether 
the veteran meets the criteria for VA SMP benefits was issued 
in December 2006 and no supplemental statements of the case 
have been provided.  The veteran's claim was certified to the 
Board in February 2008.  In May 2008, the Board received 
evidence, consisting of private psychiatric treatment 
records, from the veteran.  This evidence is pertinent to his 
medical eligibility for SMP and he did not include with this 
evidence a waiver of initial review by the RO.

Since this evidence is pertinent to the veteran's claim, it 
has not been considered by the RO, and the appellant has not 
submitted a statement waiving such consideration, it must be 
referred to the RO for initial review.  38 C.F.R. § 20.1304 
(2007).  It is incumbent upon the RO to review the evidence, 
and if a decision cannot be reached that is favorable to the 
appellant, issue an appropriate supplemental statement of the 
case.

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Determine whether additional 
development is necessary based upon the 
evidence submitted to the Board by the 
veteran in May 2008 and undertake any 
such additional development.

2.  Readjudicate the veteran's claim for 
VA SMP benefits taking into consideration 
all evidence contained in the claims 
file, including that submitted following 
the issuance of the December 2006 
statement of the case.  If the benefit on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case and be given the legally 
requisite opportunity to respond.  
Thereafter, claims folder should be 
returned to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




